As I would affirm the trial court's finding that the appellant should be classified as a sexual predator, I must respectfully dissent from the majority opinion.
The sexual predator hearing at issue was held based upon the recommendation of the Ohio Department of Rehabilitation and Corrections (ODRC) as the appellant was, and continues to be, incarcerated at the Grafton Correctional Institution. The ODRC recommended that the appellant be classified as a sexual predator.
At the hearing the state presented evidence from the record of the underlying crimes for which the appellant was convicted by a jury (five counts of rape, kidnapping and gross sexual imposition), including the victim's statement. The state also presented evidence of the appellant's lackluster prison record which included numerous citations for disobeying orders and aggressive conduct.
In contrast, the appellant presented evidence that he had completed an anger management program and two sexual offender programs. The appellant also *Page 100 
introduced evidence that the appellant had been screened using the Abel Assessment Test and that based on the results thereof, he was not likely to re-offend.
The trial court determined that the appellant should be classified as a sexual predator finding that:
  I am particularly disturbed by the fact that there were multiple assailants of the victim of which your client certainly was one. They kidnapped this victim, beat this victim, not only threatened her with force, but actually used force against her.
  The prison record which includes a disciplinary violation shows a repeat pattern of inability to comply with authority, and that combined with his response to the social desirability scale of refusing to admit that he cannot, that he is not imperfect, that he does not sometimes become angry, that he occasionally lies about little things, clearly indicates to me that he is out of touch with reality as I don't think any human being would fairly answer that question in the negative.
Therefore, the court adjudicates you to be a sexual predator, Mr. Winchester.
A trial court need not list all of the factors in R.C. 2950.09(B)(2) supporting a  sexual predator determination, but rather need only consider such factors. State v. Griffin (2000), 140 Ohio App. 3d 433; State v. Goodall (July 6, 2000), Cuyahoga App. No. 76491, unreported; State v. Tracy (May 20, 1998), Summit App. No. 18623, unreported. Simply because certain factors do not apply to a particular defendant does not mean he or she cannot be adjudicated a sexual predator. Id.
R.C. 2950.09(B)(3) states:
  After reviewing all testimony and evidence presented at the hearing conducted under division (B)(1) of this section and the factors specified in division (B)(2) of this section, the judge shall determine by clear and convincing evidence whether the offender is a sexual predator. * * * If the judge determines by clear and convincing evidence that the offender is a  sexual predator, the judge shall specify in the offender's sentence and the judgment of conviction that contains the sentence that the judge has determined that the offender is a  sexual predator and shall specify that the determination was pursuant to division (B) of this section. * * *
Clear and convincing evidence is that evidence which will provide in the mind of the trier of fact a firm belief or conviction as to the facts sought to be established. State v. Eppinger (2001), Ohio St.3d 158, 164; Cincinnati Bar Assoc. v. Massengale(1991), 58 Ohio St. 3d 121, 122, quoting Cross v. Ledford (1954), 161 Ohio St. 469, paragraph three of the syllabus. While clear and convincing evidence is more than a mere *Page 101 
`preponderance of the evidence,' it does not rise to the level of evidence beyond a reasonable doubt. Id.
The majority chooses to substitute its judgment as to the relevancy of certain evidence for that of the trial court and, in so doing, exceeds its proper scope of review. This court's function is not to weigh the evidence presented at the sexual predator hearing, but rather is to determine whether clear and convincing evidence was adduced to support the determination. In this manner our review of a sexual predator classification is analogous to reviewing a claim that a verdict is against the manifest weight of the evidence. Thus, even though this court has a duty to independently review the evidence, we should give deference to the trial court's determinations and decline to substitute our judgment for that of the trial court. State v. DeHass (1967),10 Ohio St. 2d 230. The majority opinion fails to accord the proper deference to the trial court's evidentiary determinations and blatantly substitutes this court's judgment for that of the trial court.
The facts of this case are very similar to those presented to the court in State v. Griffin, supra, 140 Ohio App. 3d 433. In Griffin, this court clarified that our holding in State v. Ward (1999), 130 Ohio App. 3d 551, should not be construed as prohibiting a trial court from considering the facts underlying an offender's conviction in making its classification determination:
  Contrary to the assertions contained in the appellant's brief filed with this court, the appellant's sexual conduct, the extreme cruelty which he displayed and his lack of remorse are evidence, per R.C. 2950.09(B)(2), that the appellant is likely to re-offend in the future.
  The appellant asserts that a determination as to whether an offender is likely to re-offend should be made independent of the factors listed by the legislature in R.C. 2950.09(B)(2)(a)-(j), and states that additional evidence, beyond the statutory factors, must be presented to support a sexual predator classification. We do not believe that such a requirement can be found in the statute. The legislature clearly believed that sexual conduct of a violent and bizarre nature on the part of an offender, the exhibition of extreme cruelty in the commission of a sexual offense and a documented pattern of abuse and other aberrant behavioral characteristics correlated with an increased likelihood that an offender will engage in the future in one or more sexually related offenses. These characteristics are evidence of an increased likelihood of recidivism. Thus, we reject the appellant's contention that there is a lack of evidence that the appellant is likely to re-offend.
This court's statement in Ward that committing a single sexually oriented offense is not proof, without further evidence or other compelling facts, that the offender is `likely to engage in the future in one or more sexually oriented *Page 102 
offenses,' should not be interpreted as an absolute requirement that additional evidence beyond the facts of the underlying crime be presented in order to justify a sexual predator determination. In this case, as well as in many other similar cases, recent evidence of this nature is unlikely to exist given the fact that the appellant has been incarcerated, and thus in a strictly controlled environment, since 1986. Wardsimply stands for the proposition that a certified copy of a conviction is not sufficient to sustain the burden of proof necessary to justify a sexual predator determination. To cite Ward, as does the majority, for the proposition that compelling facts beyond the circumstances of the underlying offense must exist before an offender can be classified as a sexual predator is incorrect. Where, as was the case here, the state presents additional evidence beyond the proof of the conviction consisting of specific details of the underlying offense, a victim's statement, and the appellant's shoddy prison disciplinary record, Ward presents no impediment to a  classification as a  sexual predator.
Per the plain language of the statute, if the offense in question had been committed subsequent to January 1, 1997, the indictment against the appellant would have contained a sexually violent predator specification and the appellant would have been adjudicated a sexual predator upon his conviction on the underlying counts of rape and kidnapping with the purpose of gratifying the sexual desires of the offender. Surely, this sheds some light on the legislative intent of the statute in regards to the weight to be given to evidence arising from the commission of the underlying offenses(s) during the course of a sexual predator classification hearing.
This court has also held that circumstances of a single offense may be enough to justify a sexual predator determination where an assailant takes unconscionable advantage of his victim or uses his superior size, or strength to dominate a weaker person. State v. Gross (Aug. 17, 2000), Cuyahoga App. No. 76836, unreported; see, also, State v. Griffin, supra,140 Ohio App.3d at 439, 442. Each of these factors are present in the instant case. The majority opinion aptly recites the facts and circumstances underlying the appellant's convictions, but inexplicably fails to reach the logical conclusion that they are sufficient to justify the trial court's sexual predator classification.
It cannot be disputed that the appellant displayed extreme cruelty, even by sexual offense standards, in the commission of this offense. The victim was kidnapped, she was repeatedly raped and otherwise degraded by the appellant, the three culprits argued on more than one occasion in front of her as to whose turn it was to sodomize the victim and the appellant personally attempted to force the victim to engage in prostitution in order to earn him money.
I believe that the majority opinion places an undue emphasis on the Abel Assessment report which was introduced into evidence. Initially, it should be *Page 103 
noted that the report was interpreted by a licensed social worker, not a psychiatrist or a psychologist. It is doubtful that the person who prepared the report could have been qualified as an expert even if she did testify at the hearing, which she did not. The majority opinion refers to this social worker as an expert on six separate occasions and evidently assumes that her expertise in predicting criminal behavior far surpasses that of the trial judge who presided over the hearing and whose evaluation of the evidence is given scarce consideration by the majority.
There is no background provided within the report, or elsewhere in the record, as to the methodology employed, the number of such assessments conducted by this individual or the degree of likelihood upon which the conclusions were drawn. It is unclear how much time, if any, this particular social worker spent with the appellant in the course of preparing this report. Thus, the majority's reference to this person as an expert is somewhat dubious.
Almost all of the information interpreted in the report was provided by the appellant himself. The purported objective measurements of the appellant's sexual interests are never explained. It is not at all clear that these objective measures of the appellant's purported sexual interest which consisted of 22 slide categories depicting children, teens, and adults both Caucasian and African-American, plus depiction of various deviant sexual behaviors are in any way truly objective.
In filling out the questionnaire the appellant either failed to admit or denied that he had engaged in rape. This display of self-serving evasiveness on the part of the appellant was probative evidence properly considered by the trial court in reaching its determination and also distorted, if not flat out invalidated, the results of the assessment. Viewed in this context, the trial judge's observation that the appellant seemed out of touch with reality because he is prone to lie about little things was actually a considerable understatement.
The appellant claimed on the sex offender specific questionnaire portion of the report that his sexual history consisted of one consensual act with a stranger at the age of twenty-three. Nobody familiar with the underlying facts of the appellant's convictions could possibly believe such a patently implausible claim. Yet, the social worker who prepared the report in question not only accepted this assertion, but utilized it in reaching her conclusions.
The report's objective findings merely state that appellant has a sexual interest in adult and adolescent females and does not show a sexual interest in sadistic sexual behavior. This is not equivalent to a finding that he is not likely to re-offend. Similarly, the report's conclusion states [h]e does not appear to have an interest in sadistic sexual behavior. Therefore, it appears that his actions may have been motivated by other factors. The report makes no further *Page 104 
effort to explain or determine what these other factors may be or why the public should not be concerned about them upon the appellant's release.
Nowhere in the report does the social worker render an opinion that appellant is unlikely to re-offend as is inaccurately stated in the majority opinion. Even if the social worker had included such a conclusion of law in her report, the trial court would have been under no obligation to accept it.
The majority opinion confers Holy Grail like status upon this rudimentary interpretation of a questionnaire by a social worker, implying that the trial court was obligated to accept the results of the assessment and concomitantly to decline to classify the appellant as a sexual predator. In so doing, the majority disregards traditional evidentiary maxims concerning the functions of the finder of fact. It is axiomatic that a finder of fact is free to believe some, all or none of the evidence presented.
The majority states [t]he trial court simply ignored the expert opinion regarding appellant's likelihood of re-offending. I submit that rather than simply ignor[ing] the results of the Able Assessment, the trial court, as was its province, merely chose not to adopt the results. This decision by the trial court was reasonable given the report's questionable methodology coupled with the fact that the interpreter of the report did not even testify at the hearing.
I am also somewhat perplexed by the majority's conclusory assertion that appellant's prison disciplinary record * * * is obviously not probative of the issue of whether the appellant is likely to engage in the future in one or more sexually related offenses.2 The appellant's prolonged pattern of misconduct and defiance of authority is indeed probative of the issue of whether he is likely to re-offend upon being released. The legislature apparently did not share the majority's opinion concerning the irrelevance of such evidence as the relevant factors found in R.C. 2950.09(B)(2) for the trial court to consider in determining whether an offender is a sexual predator include [t]he offender's prior criminal conduct regarding all offenses, including, but not limited to, all sexual offenses, and [i]f the offender has been convicted of or pleaded guilty to any criminal offense. (Emphasis sic.) See R.C. 2950.09(B)(2)(b) and R.C. 2950.09(B)(2)(f). The majority's cavalier dismissal of all evidence of aberrant behavior not sexual in nature is clearly inconsistent with the dictates of R.C. 2950.09, as well as the statute's legislative intent. Evidence of such behavior may *Page 105 
be properly considered by the trial court in making its determination whether an offender should be classified as a sexual predator.
I must also take exception to the majority's vacation of the order of the trial court without remanding the matter for further proceedings. As the majority is well aware, the intended effect of their order will be to prevent the appellant from being classified as a sexually oriented offender or as a habitual sexual offender on appeal. By operation of law, the appellant should be classified, at the very least, as a sexually oriented offender with the attendant registration requirements.
A sexually oriented offender is defined as a person who has committed a "sexually oriented offense" as defined in R.C. 2950.01(D), and does not meet the definition of either a habitual sex offender or sexual predator. The appellant's convictions herein for rape and kidnapping satisfy the criteria for committing a sexually oriented offense, and thus, the appellant is, at a minimum, a sexually oriented offender as a matter of law. R.C. 2950.01(D)(1),(3) and (4). Yet, for reasons the majority chooses not to disclose, they opt to vacate the trial court's finding without remanding the matter for further proceedings and in so doing essentially gives the appellant a free pass. There can be but little doubt that this was not the intention of the legislature when it enacted the sexual predator statute.
As the majority is also undoubtedly aware, the Supreme Court has also weighed in on the issue of whether a remand for a new sexual predator classification hearing constitutes double jeopardy. Because such a hearing is civil, rather than criminal in nature, the concept of double jeopardy is inapplicable. State v. Gowdy (2000), 88 Ohio St. 3d 387, 398. The Supreme Court, as well as other courts throughout the state, have consistently determined that the proper remedy is remand for a new hearing where it has been determined upon appeal that there is insufficient evidence to support sexual predator classification. State v. Eppinger (2001), 91 Ohio St. 3d 158, 167; State v. Cook (1998),83 Ohio St. 3d 404, 425; State v. Ward (1999), 130 Ohio App. 3d 551, 563, State v. Allen (Apr. 20, 2001), Hamilton App. No. C-000721, unreported; State v. Burke(Sept. 21, 2000), Franklin App. 00AP-54, unreported. I am at a loss to explain this abrupt procedural deviation in which the majority engages.
Accordingly, I would affirm the trial court's classification of the appellant as a sexual predator.
2 After dismissing the prison record as non-probative, the majority later states that [t]he evidence presented by the state related solely to the appellant's underlying conviction. The fact that the prison disciplinary record was introduced at the hearing obviously belies the assertion that evidence beyond the underlying conviction was not presented. *Page 106